DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments, see pp. 6-7 “Analysis of the Cited Prior Art”, filed 1 have been fully considered but they are not persuasive.
Oxford Languages defines the term ‘transparent’ thusly: “(of a material or article) allowing light to pass through so that objects behind can be distinctly seen.” In view of this stated definition, the teaching of SERIZAWA (¶ [0088]) is more clearly understood to mean that a foreground character C1 is made transparent (where it is possible to see through otherwise opaque character C1) in order to better view the opponent (character C2). While the Examiner acknowledges that FIG. 13 does depict a partially transparent character C1, the Examiner asserts that this depiction is merely to illustrate the presence of character C1 and that a person having ordinary skill in the art at the time of the filing of the instant application would have understood that character C1 should be made fully transparent in order to optimize the view of the opponent (character C2) and while maintaining a realistic point-of-view for the user controlling character C1. The ‘effective realization’ cited by Applicant as taught by SERIZAWA (¶ [0201]) merely teaches the ‘realization’ of a graphic, but not the specific rendering and actual displaying of said graphic. The Examiner asserts that it is known in the art to maintain a location and potential rendering of a given graphic object without literally displaying said object to be visible to a viewer on an actual display screen.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenfratz et al. ("A Real-Time System for Full Body Interaction with Virtual Worlds", published June 2004, 'HASENFRATZ') in view of Freeman et al. (U.S. PG-PUB 2015/0199816, 'FREEMAN'), Serizawa et al. (U.S. PG-PUB 2005/0003891, 'SERIZAWA'), and Green (U.S. Patent 10,943,395; 'GREEN').

    PNG
    media_image1.png
    338
    574
    media_image1.png
    Greyscale

Regarding claim 1, claim 6, and claim 7, HASENFRATZ discloses an information processing apparatus/method/non-transitory, computer readable storage medium comprising: 
acquiring, for each of a plurality of persons interacting with a virtual space, for each of a plurality of unit portions included in the person, (HASENFRATZ; FIG. 3; §. 3.2; “Four identical processes run on the PCs (one on each): they repeatedly wait for a complete image sent by the camera, acquire it, perform background subtraction and filtering …” §. 4.2.1; “… the voxel carving approach is essentially a Boolean operation on a number of silhouette volumes, computing their intersection … The appropriate blending mode is used to compute the logical AND operation of the four camera views at each slice (Figure 6). The result of this operation is a voxel cube where each non-zero pixel in an image corresponds to a full voxel.” FIG. 7; §. 4.2.2; “… the scene can be limited to a bounding box, or divided into hierarchical/regular sub-regions, or into “Bounding Slices” (per-slice bounding boxes). [‘unit portions included in the person’]”), volume element data indicating a position in the virtual space where a unit volume element corresponding to the unit portion is to be arranged (HASENFRATZ; FIGS. 5-6; § 4.2; “The shape that can be estimated from the different silhouettes is the visual hull of the objects under construction. The visual hull is in fact the maximal solid shape consistent with the object silhouettes. Several approaches have been proposed to compute this visual hull, which we group into the following two categories: surface based approaches and volume based approaches. … Space carving approaches operate on a discrete space [‘volume element data ’] (typically a voxel cube [‘unit volume element’]) and mark each space element according to its projection [‘indicating a position in a virtual space’] in the images from different viewpoints. Voxels that project outside the object’s silhouette in one of the images cannot belong to the object …”); 

    PNG
    media_image2.png
    331
    552
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    373
    576
    media_image3.png
    Greyscale

; and

    PNG
    media_image4.png
    378
    546
    media_image4.png
    Greyscale

arranging, as to each of the plurality of persons, on a basis of the volume element data, a plurality of the unit volume elements in the virtual space (HASENFRATZ; §. 4.2; “The shape that can be estimated from the different silhouettes is the visual hull of the objects under construction. The visual hull is in fact the maximal solid shape consistent with the object silhouettes. Several approaches have been proposed to compute this visual hull …: surface based approaches and volume based approaches … Space carving approaches operate on a discrete space (typically a voxel cube) and mark each space element [‘arranging, on a basis of the volume element data, a plurality of the unit volume elements’] according to its projection in the images from different viewpoints. Voxels that project outside the object’s silhouette in one of the images cannot belong to the object (see Figure 5).”).





The Examiner notes that the non-transitory, computer readable storage medium containing a computer program is taught in combination: medium (HASENFRATZ; §. 6.3; “The time to transfer graphics card results to memory is constant.”) and computer program (HASENFRATZ; §. 3.2 Software Architecture; [The Examiner notes that the reference details the software libraries used and also provides pseudocode.]).

    PNG
    media_image5.png
    516
    752
    media_image5.png
    Greyscale

HASENFRATZ does not explicitly disclose:
acquiring, for each of the plurality of persons, body part data identifying a position and orientation of at least two body parts included in the person (HASENFRATZ; §. 5; “… the volume approach lets us use any body parts … to perform actions. On the other hand … we cannot detect which part of the body (arm, foot, etc.) has triggered actions.”), which FREEMAN discloses (FREEMAN; FIG. 4; ¶ 0049; “… various operations and processes conducted by the foot tracking system 1 are … illustrated. … Firstly, the position and orientation of the customer's feet [‘at least one body part included in the person’] is tracked [‘identifying a position and orientation’] using the depth cameras (3D position and color information) by a track customer operation 104. … Secondly, images of the customer are captured by the … camera 10 in a capture images of customer function 108.”). 
FREEMAN further discloses that:
the arranging changes, as to each of the plurality of persons and each body part included in each person, contents of the unit volume elements (FREEMAN; ¶ 0065; “At a step S16, voxels of the candidate object above the identified position of the ankle are removed, leaving voxels representing only the customer's foot.”) arranged by reference to the identified position and orientation of a bone of the body part (FREEMAN; ¶ 0004; “… a system for tracking the location and orientation of a user's feet, comprising a depth sensor for generating a depth map of a scene within the field of view of the depth sensor, the field of view containing at least a portion of the user; and a processor, configured to: identify a portion of the depth map as a candidate object for foot tracking, determine a central skeleton representation [‘orientation of the bone of the body part’] of the identified portion, determine a location of a toe [‘identified position and orientation of the bone’] of the user's foot and a location of an ankle of the user's foot, based on the central skeleton representation, and calculate an orientation of the user's foot based on the determine locations of the toe and the ankle.”),

    PNG
    media_image6.png
    303
    621
    media_image6.png
    Greyscale

At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus/method/non-transitory, computer readable storage medium of HASENFRATZ with the various teachings of FREEMAN. The motivation for this modification could have been to use augmented reality techniques to capture an image of a person’s body in order to create a virtual image corresponding to the person’s actual body, such as virtually-worn clothing and accessories, etc.

    PNG
    media_image7.png
    531
    690
    media_image7.png
    Greyscale

HASENFRATZ-FREEMAN do not disclose that the contents are changed such that, as to each of the plurality of persons and each body part included in each person, at least one unit volume element representing the body part is invisible in the virtual space as viewed by the person but visible in the virtual space as viewed by the others of the plurality of persons, which SERIZAWA discloses (SERIZAWA; FIG. 13; ¶ 0088; “… the main CPU 201 decides whether the characters C1 and C2 are brought to a state in which they can fight with each other or not (S308). … a state in which the characters fight with each other means a state in which a personal character (fighter) C1 is displayed in the front side of an image plane on the display 3a, a part of the fighter C1, for example, the head, the waist, the upper part of arm or the like is subjected to a transparent processing and an opponent character (fighter) C2 faces the front face of the image plane.” [The Examiner asserts that the ‘transparent processing’ of SERIZAWA teaches that a body part of the user’s own avatar may be made fully transparent, or invisible.]).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus/method/non-transitory, computer readable storage medium of HASENFRATZ-FREEMAN with the disclosure that the contents are changed such that, as to each of the plurality of persons and each body part included in each person, at least one unit volume element representing the body part is invisible in the virtual space as viewed by the person but visible in the virtual space as viewed by the others of the plurality of persons of SERIZAWA. The motivation for this modification could have been to allow a user of a virtual reality environment to see through his/her own avatar in order to better visualize another user’s avatar, which may be embodied as an enemy combatant.
HASENFRATZ-FREEMAN-SERIZAWA do not disclose that
as to each of the plurality of persons and one of the body parts included in each person, made visible in the virtual space, in place of the invisible at least one unit volume element representing the body part, is at least one unit volume element representing a model of the body part in a configuration in which a modeled position and orientation of the bone is different than the identified position and orientation of the bone, which GREEN discloses (GREEN; Col. 12, Lines 7-29).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus/method/non-transitory, computer readable storage medium of HASENFRATZ-FREEMAN-SERIZAWA with the various teachings of GREEN. The motivation for this modification could have been to enable a sensation of motion or travelling through a virtual space without necessitating motion through an analogous physical space, which may be dangerous, difficult, undesirable, and/or physically unavailable.
Regarding claim 2, HASENFRATZ-FREEMAN-SERIZAWA-GREEN disclose the information processing apparatus of claim 1, wherein the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data (FREEMAN; FIGS. 5B, 11-12; ¶ 0065; “At a step S16, voxels [‘unit volume element’] of the candidate object above the identified position of the ankle [‘spatial region occupied by a given part of the person’] are removed [‘excludes’ voxels above foot/ankle], leaving voxels representing only the customer's foot. A depth map before this segmentation step is … illustrated in FIG. 11, where the point at which the feet are to be segmented [‘determined to match with the body part data’] is indicated …”).
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus of claim 1 of HASENFRATZ-FREEMAN-SERIZAWA-GREEN with the disclosure that the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data of FREEMAN. The motivation for this modification could have been to selectively augment a specific part of a person’s body, such a foot, hand, or head, in order to graphically superimpose a shoe, glove, or hat (respectively) to an appropriate part of a person’s body in a conventional fashion.

    PNG
    media_image8.png
    632
    717
    media_image8.png
    Greyscale

Regarding claim 3, HASENFRATZ-FREEMAN-SERIZAWA-GREEN disclose the information processing apparatus of claim 2, wherein the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a head of the person (HASENFRATZ; FIG. 11; §. 5; “Our interaction model is quite simple, based on “active” regions within the voxel space. Actions are triggered when a tunable percentage of these regions are filled by voxels, which is both a fast and robust test. There are no constraints on the shape of these regions, and the volume approach lets us use any body parts, or objects manipulated by the actor, to perform actions. … it allows the actor to use 3D regions as buttons (which can be switched when voxels enter/exit the region …), or even 3D sliders whose value can be interpolated according to the filled voxels. Dynamic virtual objects can also react according to the actor’s position.” [The Examiner asserts that the ‘disintegration’ of the volume elements depicted in FIG. 11 corresponds to the body/head of the person, and as they disintegrate they are regarded as ‘excluded’ from the body/head.]).
Regarding claim 4, HASENFRATZ-FREEMAN-SERIZAWA-GREEN disclose the information processing apparatus of claim 3, wherein 
the volume element data acquisition section acquires the volume element data for each of a plurality of unit portions (HASENFRATZ; FIGS. 5, 6; § 4.2; “The shape that can be estimated from the different silhouettes is the visual hull of the objects under construction. The visual hull is in fact the maximal solid shape consistent with the object silhouettes. Several approaches have been proposed to compute this visual hull, which we group into the following two categories: surface based approaches and volume based approaches. … Space carving approaches operate on a discrete space (typically a voxel cube [‘volume element data’]) and mark each space element according to its projection in the images from different viewpoints. Voxels that project outside the object’s silhouette in one of the images cannot belong to the object …”) included in a plurality of persons (HASENFRATZ; §. 1; “Inserting live-action movement in virtual worlds is a requirement for many applications. … we focus on the capture of live movements in real time, for the incrustation of the acquired actors and objects in a virtual world.”), 
the body part data acquisition section acquires the body part data (HASENFRATZ; FIGS. 4, 7; §. 4; “The reconstruction of the actor model consists of finding the silhouette of the actor viewed by each camera and using these to estimate the 3D shape of the full body. We describe these steps and discuss the issue of synchronization in order to obtain a consistent reconstruction.”) for each of the plurality of persons (HASENFRATZ; Abstract, §. 1), and 
the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a head (HASENFRATZ; FIG. 11; §. 5; “Our interaction model is quite simple, based on “active” regions within the voxel space. Actions are triggered when a tunable percentage of these regions are filled by voxels, which is both a fast and robust test. There are no constraints on the shape of these regions, and the volume approach lets us use any body parts, or objects manipulated by the actor, to perform actions. … it allows the actor to use 3D regions as buttons (which can be switched when voxels enter/exit the region …), or even 3D sliders whose value can be interpolated according to the filled voxels. Dynamic virtual objects can also react according to the actor’s position.” [The Examiner asserts that the ‘disintegration’ of the volume elements depicted in FIG. 11 corresponds to the body/head of the person, and as they disintegrate they are regarded as ‘excluded’ from the body/head.]) of a given person of the plurality of persons (HASENFRATZ; Abstract, §. 1).
Regarding claim 5, HASENFRATZ-FREEMAN-SERIZAWA-GREEN disclose the information processing apparatus of claim 1, wherein the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data (FREEMAN; FIGS. 5B, 11-12; ¶ 0065; “At a step S16, voxels [‘unit volume element’] of the candidate object above the identified position of the ankle [‘spatial region occupied by a given part of the person’] are removed [‘excludes’], leaving voxels representing only the customer's foot. A depth map before this segmentation step is schematically illustrated in FIG. 11, where the point at which the feet are to be segmented [‘determined to match with the body part data’] is indicated … A segmented foot is shown in FIG. 12”) and arranges a predetermined three-dimensional object in the spatial region (FREEMAN; FIG. 4; ¶ 0049; “The shoe selection, change and customization functions 110, 112 result in a shoe model being provided to a render virtual shoe function 114 where images of the shoe are rendered in dependence on the orientation determined by the track customer function 104. An augment rendered shoes to customer image function 116 is provided which receives the depth camera registration information from the calibrate depth mapping function 102, receives the foot position and orientation information from the track customer function 104, receives the images of the customer from the capture images of customer function 108, and receives the images of the shoe generated at the render virtual shoe function 114. An appropriate image of the shoe [‘predetermined 3-D object’] is then overlaid at an appropriate position [‘arranges … in the spatial region’] on the captured image based on the foot position and orientation information and the registration information. The resulting image is then presented to the customer.”
At the time of the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the information processing apparatus of claim 1 of HASENFRATZ-FREEMAN-SERIZAWA-GREEN with the disclosure that the volume element arrangement section excludes, from the unit volume elements to be arranged, a unit volume element whose arrangement position is included in a spatial region occupied by a given part of the person that is determined to match with the body part data and arranges a predetermined three-dimensional object in the spatial region of FREEMAN. The motivation for this modification could have been to selectively augment a specific part of a person’s body, such a foot, hand, or head, in order to graphically superimpose a shoe, glove, or hat (respectively) to an appropriate part of a person’s body in a conventional fashion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN M COFINO/Examiner, Art Unit 2619                    


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613